Citation Nr: 1507150	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-47 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 1, 2010, for the addition of the Veteran's spouse to an award of benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1978.  He died during the pendency of his appeal of this claim, and his widow, the Appellant, was substituted for the purpose of processing this claim to completion.  See 38 U.S.C. § 5121A (West 2014); VBA Fast Letter 211 (10-30), August 10, 2010.  This appeal to the Board of Veterans' Appeals (Board/BVA) concerns a July 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Prior to his death, the Veteran had requested to testify at a hearing before the Board.  And now the appellant, as the substitute claimant, wants to still have this hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing.  Because there is this outstanding hearing request, rather than immediately deciding this claim, the Board is remanding it to the Agency of Original Jurisdiction (AOJ) to schedule this requested hearing.


REMAND

The Appellant-widow, who in January 2015 was substituted as the claimant for the purpose of processing this claim to completion, owing to the Veteran's death during the pendency of this appeal, wants to provide testimony in support of her claim at a Travel Board hearing.  She has a right to this hearing before deciding her appeal of this claim.  38 C.F.R. §§ 3.103(c)(1), 20.700(a), 20.704 (2014).  Since the AOJ, rather than the Board, schedules the type of hearing she has requested, the Board must remand her claim so she has opportunity to have this requested hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).


Accordingly, this claim is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  Also apprise her that she instead could have a videoconference hearing before the Board, if she prefers, as it perhaps could occur sooner.  Schedule whichever type of Board hearing she elects to have.  Also notify her of the date, time and location of the hearing, and put a copy of this notification letter in the claims file.

She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

